Citation Nr: 1604875	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-21 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to an initial higher evaluation for limitation of flexion of the right knee, evaluated as 30 percent disabling prior October 2, 2012, and 10 percent thereafter, to include whether reduction from 30 percent to 10 percent, effective October 2, 2012, was proper.  

3.  Entitlement to an initial higher evaluation for limitation of flexion of the left knee, evaluated as 30 percent disabling prior October 2, 2012, and 10 percent thereafter, to include whether reduction from 30 percent to 10 percent, effective October 2, 2012, was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the March 2012 rating decision, the RO granted service connection for limitation of flexion of the right knee and limitation of flexion of the left knee and assigned an initial 30 percent disability rating for each.  In the November 2012 rating decision, the RO reduced the ratings to 10 percent each, effective October 2, 2012.  The Veteran appealed the initial ratings assigned in January 2013, the RO issued a statement of the case in June 2013 and the Veteran submitted a substantive appeal in August 2013.  

The Board notes that new and material evidence, including an October 2012 VA examination, was received within one year of the March 2012 rating decision.  As this evidence is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period, the prior March 2012 rating decision did not become final with respect to the ratings assigned.  See 38 C.F.R. § 3.156(b).  Accordingly, the Board finds that these issues have been ongoing since the original award of service connection and, thus, the matters have been characterized as set forth on the front page of this decision in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, as in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson, id.  

The Board also observes that the AOJ did not apply the notification requirements of 38 C.F.R. § 3.105(e) prior to reducing the knee ratings to 10 percent each in the November 2012 rating decision.  However, the AOJ's rating reductions for limitation of flexion of the right knee and limitation of flexion of the left knee from 30 percent to 10 percent did not result in any reduced compensation payable to the Veteran as he maintained a combined 70 percent rating for his service-connected disabilities.  Thus, the procedural protections of 38 C.F.R. § 3.105(e) do not apply. Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran). 

In November 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the record. 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.  

The decision addressing the issue of entitlement to a TDIU is set forth below.  The remaining rating issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

From June 1, 2012, the last date of employment, Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

Effective June 1, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

By way of background, in his application for a TDIU, the Veteran reported that he last worked on June 1, 2012 as a motor coach driver.  Prior to this employment, the Veteran worked as process server as well as an electrician technician for the United States Postal Service until October 2009.  However, he asserts that he was unable to continue to perform the duties of a motor coach driver and despite attempting to find other employment; he has been unable to maintain and/or sustain gainful employment due to his serviced-connected disabilities.  

As of June 1, 2012, the Veteran has been service-connected for the following: sinusitis, rated as 10 percent disabling prior to August 29, 2012 and 50 percent disabling thereafter; ligamental tear right knee with slight recurrent instability, rated 10 percent disabling; limitation of flexion of the right knee, rated as 30 percent disabling prior to October 2, 2012 and 10 percent disabling thereafter; limitation of flexion of the right knee, rated as 30 percent disabling prior to October 2, 2012 and 10 percent disabling thereafter; scars, bilateral knees associated with limitation of flexion of the right knee, rated as noncompensable.  

The Board recognizes that prior to August 29, 2012, the Veteran did not have one disability rated as 40 percent disabling.  However, as the Veteran's knee disabilities affected both lower extremities, they may be considered one disability under 38 C.F.R. § 4.16(a).  In turn, the Veteran met the scheduler criteria for one disability rated at 40 percent disabling and his service-connected disabilities resulted in a combined rating of 70 percent.  Since that date, his sinusitis has been rated as 50 percent disabling and his service-connected disabilities have again resulted in a combined rating of at least 70 percent.  In sum, since the Veteran last reported working, he has had at least one disability rated at 40 percent or more, and his additional disabilities have resulted in a combined rating of 70 percent or more.  See 38 C.F.R. § 4.16(a).  Accordingly, the Veteran's service-connected disabilities satisfy the schedular criteria for a TDIU.  38 C.F.R.  § 4.16(a).  

Therefore, the remaining inquiry is whether such disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation.  Although the Veteran has indicated that he has been unemployable since he left the post-office in October 2009.  He has clearly reported being gainfully employed until June 1, 2012 as a motor coach driver.  As such, the Board must determine whether the Veteran has been unemployable since that date.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

The Veteran was afforded a VA examination in October 2012.  The claims file was reviewed.  After examining the Veteran's sinusitis disability, the examiner determined that the Veteran's service-connected sinusitis impacted his ability to work, but then noted that the Veteran indicated that he did not miss work specifically due to sinusitis/allergic rhinitis, but he would miss in combination with knee issues.  He was sleeping at work due to Benadryl use, but was a reactive technician and fixed machines.  The examiner opined that the Veteran was moderately impaired due to his fatigue from the Benadryl and the sinus headaches, but not unemployable for his own occupation, physical or sedentary employment.

With respect to the Veteran's knees, the examiner again found that the Veteran's knees impacted the Veteran's ability to work.  He also noted that the Veteran reported that would be unable to perform his job as a reactive technician due to his knee condition because it required a lot of running, kneeling and physical work.  He was unemployable from physical employment due to his knee limitations.  The Veteran also reported that he could not sit continuously due to pain, but the examiner found that he was only moderately impaired for sedentary employment, but not unemployable.  However, he did not offer any rationale for this finding.  

Subsequently, in January and December 2013 VA examination reports, the same examiner who performed the October 2012 VA examination again found that the Veteran knees impacted his ability to work.  It was again noted that the Veteran was not able to perform physical employment.  However, at these examinations, the examiner noted that the Veteran was now unemployable for sedentary work as well as he could not sit continuously due to pain.   

Importantly, the Veteran testified at the November 2015 Board hearing that he was unable to work at his previous occupation as an electrician technician because it was a physically demanding job that required a lot of bending, lifting and working on his knees and his service-connected knee disabilities no longer allowed him to perform these activities.  He also reported that he was unable to perform sedentary employment because he also could not sit for very long.  He had to lie down to keep pressure off of knees.  He also stated that he was unable to perform his duties due to the continuous medications he was required to take to manage the pain from his knee disabilities.  Specifically, the medications impaired his ability to think clearly.  With respect to his most recent employment as a driver, he could not take his medications while diving.  As far as education background, the Veteran indicated that he had a two year degree in mechanical technology.  

After reviewing the totality of the evidence, the Board finds that the evidence of record clearly shows that the Veteran could not perform physically demanding employment due to the functional impairment caused by his service-connected knee disabilities.  Again, the October 2012 VA examination report and subsequent reports clearly showed that the Veteran could not perform any type of physically demanding employment.  Moreover, the Veteran himself has competently and credibly testified to his inability to do the physically demanding tasks of his former employment.  

However, the question remains whether the Veteran could perform sedentary employment.  In this regard, when considering the totality of the functional impairment caused by the Veteran's service-connected disabilities, including being sleepy due to medications for his sinusitis, his requirement to constantly change positions due to his service-connected knee disabilities, and problems with thinking clearly due to the pain medications required for his service-connected disabilities, as well as taking into consideration the Veteran's work history, it would seem that the Veteran would also be precluded from sedentary employment.  He clearly could not perform his most recent occupation as a driver due to knee pain and his inability to take medications while driving.  Moreover, the VA examiner in the January and December 2013 VA examination reports also appeared to indicate that the Veteran would no longer be able to perform sedentary employment due to his inability to sit for long periods.  In sum, the Board finds that the medical evidence in conjunction with the Veteran's competent and credible hearing testimony show that his functional impairment due to his service-connected disabilities render him unable to maintain or sustain substantially gainful employment.    

Therefore, based on the evidence of record, when resolving all doubt in the Veteran's favor, the Board must conclude that the Veteran was unemployable due to his service-connected disabilities from the last date of his employment and that entitlement to TDIU is warranted, effective June 1, 2012.  38 U.S.C.A.  § 5107(b).  


ORDER

A TDIU is granted, effective June 1, 2012, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran was most recently afforded a VA examination to address the severity of his knees in December 2013.  However, at the November 2014 Board hearing, the Veteran testified that the severity of his right and left knee disabilities had increased since the December 2013 examination.  In this regard, at the Board hearing, the Veteran reported constant, severe pain, redness, weakness, instability and swelling.  He stated that he wore braces and moved very slowly.  He also could not sit very long.  The Veteran also testified that he began receiving steroid injections approximately two years ago for his knees.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing testimony, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's right and left knee disabilities.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran also testified that his knees have not improved over time, but have in fact worsened.  As such, in connection with the Veteran's VA examination for his knees, the VA examiner should be requested to render a retrospective medical opinion if possible as to whether the Veteran's knees actually improved at any point during the course of the appeal since the award of service connection, March 29, 2011.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Moreover, the Veteran receives continuous treatment for his knee disabilities at the VA.  Currently, the Virtual record includes VA treatment records dated to September 2014.  Moreover, it also appears that the Veteran may receive ongoing private treatment for his knees from D.C. M.D.  As such, the Board finds that efforts should be made to ensure that all pertinent VA and any additional private medical records have been associated with the Veteran's record.  In this regard, VA treatment records dated from September 2014 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, any additional private treatment records should also be obtained, after receipt of any necessary authorization and consent from the Veteran, and then associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any additional private treatment records pertaining to the issues on appeal, to specifically include additional records from Dr. D.C.  The AOJ should also obtain any VA treatment records dated from September 2014 to the present.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R.  § 3.159(e), if appropriate. 

2.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA orthopedic examination to assess the severity his service-connected right and left knee disabilities.  Pertinent records from VBMS and Virtual VA, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of both knees (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or  incoordination associated with the knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right and left knees due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.    

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

The examiner should specifically render an opinion as to whether the Veteran's right and left knee disorders have actually improved at any point since the award of service connection, March 29, 2011.  

The examiner should also comment on the Veteran's functional impairment with respect to his activities of daily living and the effect on his employment and daily life.  

The examiner must provide a rationale for any opinion proffered. 

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the AOJ should readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, the AOJ should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.   Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


